Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			      ATTACHMENT TO ADVISORY ACTION
Although deletion of “wherein the composition is free of Sb2O3” would overcome the new matter rejection, such deletion raises new issues that would require further consideration and search such as at least revisit of JP3240271 which was withdrawn from the final rejection due to introduction of the “wherein the composition is free of Sb2O3” in the amendment filed on October 1, 2021.  Further recitation of a narrow range of Al2O3 raises new issues that would require further consideration and search.  It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).  Thus, the after final amendment will not be entered.
Any argument as the after final amendment being denied of entry would have little probative value at this time.
Applicant asserts that Yokoi et al (US 4,824,806) teach “not more than 2% by weight of SrO2” as opposed to the instant “2.1 to 4.5%”, but a modification to an amount of a component is held obvious by the court as pointed out in the final rejection and applicant failed to show any unexpected result of the claimed amount of SrO2.  Also, see Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985):  A prima facie case of obviousness exists when the claimed range and the prior art range do not  the same properties.
Applicant asserts that Mitra (US 6,525,300) teaches that utilization of Al2O3 in an amount above 10% would yield an adverse effect as opposed to the amended amount of 10.8 to 14, but the amended amount of 10.8 to 14 is being denied of entry and an amount of 10.3 to 14 is the current limitation.   Further, Yokoi et al (US 4,824,806) teach an amount of Al2O3 encompassing the instant amount (10.6%) in example 4 in table 1.
Applicant asserts that Dumbaugh (US 5,326,730) teaches that utilization of SiO2 in an amount below 65% would yield an adverse effect as opposed to the instant amount of 52 to 56.6%, but Yokoi et al (US 4,824,806) teach the amount of SiO2 encompassing the instant amount in table 1 and claim 1.
Applicant asserts that JP3240271 teaches a glass composition for a ceramic substrate as opposed to the instant glass composition for a glass fiber, but JP is not part of the pending rejection and thus the assertion on JP would lack probative value.  Further, the glass fiber would be an intended use for claims 1-5 and the intended use would have little probative value.
In sum, the purpose of the recited glass composition is to obtain a dielectric constant of 4.5 or less at a frequency of 10GHz and Yokoi et al (US 4,824,806) teach the dielectric constant of less than 4.5 in examples 4 and 5 and thus a burden is on applicant to show that the recited amounts of components for the glass composition would yield any unexpected result.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 7, 2022                                                       /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762